By the Court:
—It is necessary to state the township; but if the defendant is proved to have been there, it is enough to satisfy the designation. The first day a man comes into a place, he is a stranger; the second day he is considered as a guest;. and the third day he becomes an inhabitant. But if any oncomes from New-Jersey, and stays only an hour in Pennsylvania, during which he commits an offence, he must be charged as of the township, in which he was at the time ; for, he cannot be called of New-Jersey.
With respect to the objection against the form of the addition, it is to be observed, that the statute requires the description of a state, degree, or mistery; but either of them is sufficient. For instance, it has never been doubted, but that the addition of widow, or spinster, is valid, and yet such addition is certainly not descriptive of any degree or mistery.
The issue being found for the Commonwealth, sentence of death was pronounced, and the defendant was soon afterwards, executed.